                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

DONALD STRADLEY                                    §
                                                   §
v.                                                 §    Civil Action No. 4:18-CV-189
                                                   §
WELLS FARGO BANK and BANK OF                       §
AMERICA, N.A.

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 8, 2019, the report of the Magistrate Judge (Dkt. #27) was entered containing proposed

findings of fact and recommendations that Defendants’ Motion to Dismiss Plaintiff’s Amended

Complaint (Dkt. #18) and Defendants' Motion for Summary Judgment (Dkt. #26) be

GRANTED.

         Having received the report of the Magistrate Judge, and no objections thereto having

been timely filed, the court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the

court.

         It is, therefore, ORDERED that Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint (Dkt. #18) and Motion for Summary Judgment (Dkt. #26) are GRANTED

as set forth in the Report and each of Plaintiff’s claims against Defendants are DISMISSED

WITH PREJUDICE.

         IT IS SO ORDERED.
              .    SIGNED this the 12th day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
